        Case 1:20-cv-07069-LTS-RWL Document 8
                                            6 Filed 10/08/20
                                                    10/07/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339                                                                                                 10/8/2020
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          October 7, 2020

U.S. District Judge Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:       Mercer v. Bay Watch Resort and Marina, LLC, Case No.: 1:20-cv-7069-LTS

Dear Judge Swain:

        This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
referenced action. We are pleased to inform Your Honor that the above referenced action has been
settled and that the parties are in the process of drafting and exchanging a settlement agreement that
is intended to be reviewed by the parties for execution. Respectfully, we are requesting together
with counsel for the Defendant, a stay of all deadlines and conferences, for thirty (30) days so that
the parties can finalize the settlement agreement.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
      10/8/2020                                                  Erik M. Bashian, Esq.



cc:     Jennifer Arditi, Esq. (via email only)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
